December 3, 2009

SINOCOM PHARMACEUTICAL, INC.

VOTING AGREEMENT








[f104votingagreement001.jpg] [f104votingagreement001.jpg]










CONTENTS

CLAUSE

PAGE

1.

VOTING PROVISIONS REGARDING BOARD OF DIRECTORS.

1

2.

VOTE TO INCREASE AUTHORIZED COMMON STOCK

3

3.

REMEDIES

4

4.

TERM

4

5.

MISCELLANEOUS

4

SCHEDULE 1 INVESTORS

14

SCHEDULE 2 KEY SHAREHOLDERS

15

SCHEDULE 3 ADOPTION AGREEMENT

16








HKG906977/28+154888-0001                                                                                                                             Page
I










VOTING AGREEMENT

THIS VOTING AGREEMENT is made and entered into as of this 3rd day of December,
2009, by and among Sinocom Pharmaceutical, Inc., a Nevada corporation (the
Company), DBS Nominees (Private) Limited, a limited private company incorporated
in Singapore (the Lead Investor) and each holder of the Company’s Series A
Preferred Stock, $0.001 par value per share (Series A Preferred Stock) listed on
Schedule 1 (together with any subsequent investors, or transferees, who become
parties hereto as “Investors” pursuant to Clause 5.1 below, the Investors) and
those certain stockholders of the Company listed on Schedule 2 (together with
any subsequent stockholders, or any transferees, who become parties hereto as
“Key Shareholders” pursuant to Clause 5.1 below, the Key Shareholders, and
together collectively with the Investors, the Stockholders).  

RECITALS

(A)

Concurrently with the execution of this Agreement, the Company, the Key
Shareholders and the Investors are entering into a Series A Preferred Stock
Purchase Agreement (the Purchase Agreement) providing for the sale of shares of
the Company’s Series A Preferred Stock, and in connection with that agreement
the parties desire to provide the Investors with the right, among other rights,
to designate the election of certain members of the board of directors of the
Company (the Board of Directors) in accordance with the terms of this Agreement.
 Capitalized terms not defined herein shall have the meaning ascribed to them in
the Purchase Agreement.

(B)

The parties also desire to enter into this Agreement to set forth their
agreements and understandings with respect to how shares of the Company’s
capital stock held by them will be voted on for the duration of this Agreement.

NOW, THEREFORE, the parties agree as follows:

1.

VOTING PROVISIONS REGARDING BOARD OF DIRECTORS.  

1.1

Size of the Board of Directors

Each Stockholder agrees to vote, or cause to be voted, all Shares (as defined
below) owned by such Stockholder, or over which such Stockholder has voting
control, from time to time and at all times, in whatever manner as shall be
necessary to ensure that the size of the Board of Directors shall be set and
remain at four (4) directors and may be increased only with the written consent
of the Lead Investor.  For purposes of this Agreement, the term “Shares” shall
mean and include any securities of the Company the holders of which are entitled
to vote for members of the Board of Directors, including without limitation, all
shares of the Company’s Common Stock, par value $0.001 per share (the Common
Stock) and Series A Preferred Stock, by whatever name called, now owned or
subsequently acquired by a Stockholder, however acquired, whether through stock
splits, stock dividends, reclassifications, recapitalizations, similar events or
otherwise.

1.2

Board Composition





HKG906977/28+154888-0001                                                                                                                             Page
1










Each Stockholder agrees to vote, or cause to be voted, all Shares owned by such
Stockholder, or over which such Stockholder has voting control, from time to
time and at all times, in whatever manner as shall be necessary to ensure that
at each annual or special meeting of stockholders at which an election of
directors is held or pursuant to any written consent of the stockholders, the
following individuals shall be elected to the Board of Directors:

(a)

One (1) person designated by the Lead Investor (the Series A Director) for so
long as at least 3,961,774 shares of Series A Preferred Stock (subject to
appropriate adjustment for all stock splits, dividends, combinations,
recapitalizations and the like) are outstanding.  The individual initially
designated by the Lead Investor shall be made known to the Company on or before
the Closing Date; and

(b)

For so long as the Key Shareholders hold at least 50% of the shares of Common
Stock (as adjusted for any stock splits, stock dividends, recapitalizations or
the like), three (3) individuals designated by the holders of a majority of the
Shares of Common Stock held by the Key Shareholders, which individuals shall
initially be Mr. Wan Chi Kwong, Mr. Ai Xuexiang and Mr. Pang Tuck Wing.

1.3

Failure to Designate a Board Member

In the absence of any designation from the persons or groups with the right to
designate a director as specified above, the director previously designated by
them and then serving whose term has expired shall be re-elected if such person
is then still eligible, able and willing to serve as provided herein.

1.4

Removal of Board Members

Each Stockholder also agrees to vote, or cause to be voted, all Shares owned by
such Stockholder, or over which such Stockholder has voting control, from time
to time and at all times, in whatever manner as shall be necessary to ensure
that:

(a)

no director elected pursuant to Clauses 1.2 or 1.3 of this Agreement may be
removed from office prior to the end of his term of service other than for cause
(e.g. the commission of an act of fraud or embezzlement or the commission of a
crime involving moral turpitude) unless (i) such removal is directed or approved
by the affirmative vote of the Lead Investor (in the case of the Series A
Director), or of the holders of a majority of the shares of stock, entitled
under Clause 1.2 to designate that director or (ii) the person(s) originally
entitled to designate or approve such director pursuant to Clause 1.2 is no
longer so entitled to designate or approve such director;

(b)

any vacancies created by the resignation, removal or death of a director elected
pursuant to Clauses 1.2 or 1.3 shall be filled pursuant to the provisions of
this Clause 1; and





HKG906977/28+154888-0001                                                                                                                             Page
2










(c)

upon the request at any time in writing to the Company of any person or group of
persons entitled to designate a director as provided in Clause 1.2(a) to remove
such director, such director shall be removed.

All Stockholders agree to execute any written consents required to perform the
obligations of this Agreement, and the Company agrees at the request of any
person or group of persons entitled to designate directors to call a special
meeting of Stockholders for the purpose of electing directors or otherwise
arrange for the adoption of a circular resolution of the Stockholders in
accordance with the provisions of the Amended Articles.

1.5

No Liability for Election of Recommended Directors

No Stockholder, nor any Affiliate of any Stockholder, shall have any liability
as a result of designating a person for election as a director for any act or
omission by such designated person in his or her capacity as a director of the
Company (except where such designation was grossly negligent or done with intent
to harm the interests of the Company or any of its subsidiaries), nor shall any
Stockholder have any liability as a result of being obligated to vote for any
such designee in accordance with the provisions of this Agreement.

1.6

Right to appoint an observer

For so long as at least 3,961,774 shares of Series A Preferred Stock (subject to
appropriate adjustment for all stock splits, dividends, combinations,
recapitalizations and the like) are outstanding, the Investors (other than the
Lead Investor) shall have the right to appoint and remove a representative to
attend as an observer at:

(a)

every meeting of the Board of Directors; and

(b)

every meeting of any committee of the Board of Directors,

provided that an observer shall not be entitled to vote at any such meeting.

The appointment and removal of any representative pursuant to this Section shall
be by written notice from the Investors (other than the Lead Investor) and shall
take effect upon delivery of written notice thereof at the Company's registered
office or at any meeting of the relevant Board of Directors or any committee
thereof. The individual initially designated by the Investors (other than the
Lead Investor) shall be made known to the Company on or before the Closing Date
and the Investors (other than the Lead Investor) agree to discuss with the
Company the appointment or removal of any representative pursuant to this
Section prior to such appointment or removal.

2.

VOTE TO INCREASE AUTHORIZED COMMON STOCK

Each Stockholder agrees to vote or cause to be voted all Shares owned by such
Stockholder, or over which such Stockholder has voting control, from time to
time and at all times, in whatever manner as shall be necessary to increase the
number of authorized shares of Common Stock from time to time to ensure that
there will be





HKG906977/28+154888-0001                                                                                                                             Page
3










sufficient shares of Common Stock available for conversion of all of the shares
of Series A Preferred Stock outstanding at any given time.

3.

REMEDIES

3.1

Covenants of the Company

The Company agrees to use its reasonable efforts, within the requirements of
applicable law, to ensure that the rights granted under this Agreement are
effective and that the parties enjoy the benefits of this Agreement.  Such
actions include, without limitation, the use of the Company’s reasonable efforts
to cause the nomination and election of the directors as provided in this
Agreement.

3.2

Specific Enforcement

Each party acknowledges and agrees that each party hereto will be irreparably
damaged in the event any of the provisions of this Agreement are not performed
by the parties in accordance with their specific terms or are otherwise
breached.  Accordingly, it is agreed that each of the Company and the
Stockholders shall be entitled to an injunction to prevent breaches of this
Agreement, and to specific enforcement of this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state having subject matter jurisdiction.

3.3

Remedies Cumulative

All remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

4.

TERM

This Agreement shall be effective as of the date hereof and shall continue in
effect until and shall terminate upon the earliest to occur of (i) the closing
of a Qualified Public Listing (as hereinafter defined), (ii) the date on which
this Agreement is terminated by a writing executed by the Lead Investor, (iii)
the dissolution or winding-up of the Company, (iv) immediately prior to the
effective date of a Deemed Liquidation Event (as defined in the Certificate of
Designations), (v) the first date on which less than 3,961,774 shares of Series
A Preferred Stock (subject to appropriate adjustment for all stock splits,
dividends, combinations, recapitalizations and the like) are outstanding, or
(vi) the fifteenth (15th) anniversary of this Voting Agreement.

For purposes of this Clause 4, “Qualified Public Listing” means (i) the listing
of the Company’s Common Stock on the New York Stock Exchange or NASDAQ or (ii)
the listing of the Company's Common Stock on an internationally recognized
non-U.S. stock exchange with the prior written consent of the Series A Majority
Holders.

5.

MISCELLANEOUS

5.1

Transfers





HKG906977/28+154888-0001                                                                                                                             Page
4










Each transferee or assignee of any Shares (other than shares of Common Stock
issuable upon conversion of the Series A Preferred Stock) subject to this
Agreement shall continue to be subject to the terms hereof, and, as a condition
precedent to the Company’s recognizing such transfer, each transferee or
assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement substantially in the
form attached hereto as Exhibit A.  Upon the execution and delivery of an
Adoption Agreement by any transferee, such transferee shall be deemed to be a
party hereto as if such transferee were the transferor and such transferee’s
signature appeared on the signature pages of this Agreement and shall be deemed
to be an Investor and Stockholder, or Key Shareholder and Stockholder, as
applicable.  The Company shall not permit the transfer of the Shares subject to
this Agreement (other than transfers involving the conversion of shares of the
Series A Preferred Stock into shares of Common Stock) on its books or issue a
new certificate representing any such Shares unless and until such transferee
shall have complied with the terms of this Clause 5.1.  Each certificate
representing the Shares subject to this Agreement (other than shares of Common
Stock issuable upon conversion of the Series A Preferred Stock) if issued on or
after the date of this Agreement shall be endorsed by the Company with the
legend set forth in Clause 5.14.

5.2

Successors and Assigns

Subject to the terms of the other Transaction Documents, this Agreement, and any
and all rights, duties and obligations hereunder, shall not be assigned,
transferred, delegated or sublicensed by any Key Shareholder or Investor without
the prior written consent of the Company, which shall not be unreasonably
withheld or delayed, except in connection with a transfer of Series A Preferred
Stock in accordance with this Agreement.  Any other attempt by an Investor or
Key Shareholder without such permission to assign, transfer, delegate or
sublicense any rights, duties or obligations that arise under this Agreement
shall be void. Subject to the foregoing and except as otherwise provided herein,
the provisions of this Agreement shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.

5.3

Governing Law

This Agreement and any controversy arising out of or relating to this Agreement
shall be governed by and construed in accordance with the internal laws of State
of New York, without regard to conflict of law principles that would result in
the application of any law other than the law of the State of New York.

5.4

Dispute Resolution

Any dispute, controversy or claim arising out of or relating to this Agreement,
including the validity, invalidity, breach or termination thereof, shall be
finally settled by arbitration under the Rules in accordance with the Hong Kong
International Arbitration Centre Procedures for the Administration of
International Arbitration in force when the Notice of Arbitration is submitted
in accordance with these Rules.  There shall be three (3) arbitrators.  The
language of the arbitration shall be English.





HKG906977/28+154888-0001                                                                                                                             Page
5










The appointing authority shall be the Hong Kong International Arbitration
Centre.  The place of arbitration shall be in Hong Kong.

5.5

Effect of this Agreement during Arbitration

During the conduct of any arbitration proceedings pursuant to this Clause 5,
this Agreement shall remain in full force and effect in all respects except for
the matter under arbitration and the parties shall continue to perform their
obligations hereunder, except for those obligations involved in the matter under
dispute, and to exercise their rights hereunder.

5.6

Consolidation

(a)

The parties to this Agreement, the parties to the other Transaction Documents
and their successors and assigns are bound by the Arbitration Agreements and the
parties to the Arbitration Agreements agree to the consolidation of arbitrations
in accordance with the provisions of this Clause 5.6.

(b)

In the event of two or more arbitrations having been commenced under one or more
of the Arbitration Agreements, the First Tribunal may in its sole discretion,
upon the application of any party to the arbitrations so commenced, order that
the proceedings be consolidated before the First Tribunal if (i) there are
issues of fact and/or law common to the arbitrations, (ii) the interests of
justice and efficiency would be served by such a consolidation, and (iii) no
prejudice would be caused to any party in any material respect as a result of
such consolidation, whether through undue delay or otherwise.  Such application
shall be made as soon as practicable and the party making such application shall
give notice to the other parties to the arbitrations.  

(c)

The First Tribunal shall be empowered to (but shall not be obliged to) order at
its discretion, after inviting written (and where desired oral) representations
from the parties that all or any of such arbitrations shall be consolidated or
heard together and/or that the arbitrations be heard immediately after another
and shall establish a procedure accordingly.  All parties shall take such steps
as are necessary to give effect and force to any orders of the First Tribunal.

(d)

If the First Tribunal makes an order for consolidation, it: (i) shall
thereafter, to the exclusion of other arbitral tribunals, have jurisdiction to
resolve all disputes forming part of the consolidation order; (ii) shall order
that notice of the consolidation order and its effect be given immediately to
any arbitrators already appointed in relation to the disputes that were
consolidated under the consolidation order; and (iii) may also give such
directions as it considers appropriate (A) to give effect to the consolidation
and make provision for any costs which may result from it (including costs in
any arbitration or arbitrator rendered functus officio under this Clause 5.6);
and (B) to ensure the proper organization of the arbitration proceedings and
that all the issues between the parties are properly formulated and resolved.

(e)

Upon the making of the consolidation order, any appointment of arbitrators
relating to arbitrations that have been consolidated by the First Tribunal





HKG906977/28+154888-0001                                                                                                                             Page
6










(except for the appointment of the arbitrators of the First Tribunal itself)
shall for all purposes cease to have effect and such arbitrators are deemed to
be functus officio, on and from the date of the consolidation order.  Such
cessation is without prejudice to (i) the validity of any acts done or orders
made by such arbitrators before termination, (ii) such arbitrators’ entitlement
to be paid their proper fees and disbursements and (iii) the date when any claim
or defense was raised for the purpose of applying any limitation period or any
like rule or provision.

(f)

The Parties hereby waive any objections they may have as to the validity and/or
enforcement of any arbitral awards made by the First Tribunal following the
consolidation of disputes or arbitral proceedings in accordance with this Clause
5.6 where such objections are based solely on the fact that consolidation of the
same has occurred.

5.7

Counterparts; Facsimile

This Agreement may be executed and delivered by facsimile signature and in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

5.8

Titles and Subtitles

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

5.9

Notices

All communications under this Agreement shall be in writing and in the English
language and shall be delivered by hand or facsimile or mailed by overnight
courier or by registered mail or certified mail, postage prepaid.  All
communications shall be sent to the respective parties at their address as set
forth on Schedule 1 or Schedule 2 hereto, or to such email address, facsimile
number or address as subsequently modified by written notice given in accordance
with this Clause 5.9.  If notice is given to the Company, a copy shall also be
sent to Freshfields Bruckhaus Deringer, 11/F, Two Exchange Square, Central, Hong
Kong, Attention: Calvin Lai, (facsimile: (852) 2810 6192) and if notice is given
to Stockholders, a copy shall also be given to Lovells, 11th Floor, One Pacific
Place, 88 Queensway, Hong Kong, Attention: Owen Chan, (facsimile: (852) 2219
0222).

5.10

Consent Required to Amend, Terminate or Waive

This Agreement may be amended or terminated and the observance of any term
hereof may be waived (either generally or in a particular instance and either
retroactively or prospectively) only by a written instrument executed by (a) the
Company; (b) the Key Shareholders holding a majority of the Shares then held by
the Key Shareholders; and (c) the Series A Majority Holders (including the Lead
Investor).  Notwithstanding the foregoing:





HKG906977/28+154888-0001                                                                                                                             Page
7










(a)

this Agreement may not be amended or terminated and the observance of any term
of this Agreement may not be waived with respect to any Investor or Key
Shareholder without the written consent of such Investor or Key Shareholder
unless such amendment, termination or waiver applies to all Investors or Key
Shareholders, as the case may be, in the same fashion;

(b)

any provision hereof may be waived by the waiving party on such party’s own
behalf, without the consent of any other party; and

(c)

Clause 1.2(a) of this Agreement shall not be amended or waived without the
written consent of the Lead Investor and Clause 1.2(b) of this Agreement shall
not be amended or waived without the written consent of the Key Shareholders.

The Company shall give prompt written notice of any amendment, termination or
waiver hereunder to any party that did not consent in writing thereto.  Any
amendment, termination or waiver effected in accordance with this Clause 5.10
shall be binding on each party and all of such party’s successors and permitted
assigns, whether or not any such party, successor or assignee entered into or
approved such amendment, termination or waiver.

5.11

Delays or Omissions

No delay or omission to exercise any right, power or remedy accruing to any
party under this Agreement, upon any breach or default of any other party under
this Agreement, shall impair any such right, power or remedy of such
non-breaching or non-defaulting party nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
previously or thereafter occurring.  Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.

5.12

Severability

The invalidity or unenforceability of any provision hereof shall in no way
affect the validity or enforceability of any other provision.





HKG906977/28+154888-0001                                                                                                                             Page
8










5.13

Entire Agreement

This Agreement (including the Exhibits hereto), the Amended Articles, and the
Certificate of Designation and the other Transaction Documents (each as defined
in the Purchase Agreement) constitute the full and entire understanding and
agreement between the parties with respect to the subject matter hereof, and any
other written or oral agreement relating to the subject matter hereof existing
between the parties is expressly cancelled.

5.14

Legend on Share Certificates

Each certificate representing any Shares (other than shares of Common Stock
issuable upon conversion of the Series A Preferred Stock) issued after the date
hereof shall be endorsed by the Company with a legend reading substantially as
follows:

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT VOTING AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON
TRANSFER AND OWNERSHIP SET FORTH THEREIN.”

The Company, by its execution of this Agreement, agrees that it will cause the
certificates evidencing the Shares (other than shares of Common Stock issuable
upon conversion of the Series A Preferred Stock) issued after the date hereof to
bear the legend required by this Clause 5.14 of this Agreement, and it shall
supply, free of charge, a copy of this Agreement to any holder of a certificate
evidencing the Shares (other than shares of Common Stock issuable upon
conversion of the Series A Preferred Stock) upon written request from such
holder to the Company at its principal office.  The parties to this Agreement do
hereby agree that the failure to cause the certificates evidencing the Shares
(other than shares of Common Stock issuable upon conversion of the Series A
Preferred Stock) to bear the legend required by this Clause 5.14 herein and/or
the failure of the Company to supply, free of charge, a copy of this Agreement
as provided hereunder shall not affect the validity or enforcement of this
Agreement.

5.15

Stock Splits, Stock Dividends, etc.

In the event of any issuance of Shares of the Company’s voting securities
hereafter to any of the Stockholders (including, without limitation, in
connection with any stock split, stock dividend, recapitalization,
reorganization, or the like), such Shares shall become subject to this Agreement
and shall be endorsed with the legend set forth in Clause 5.14.

5.16

Manner of Voting

The voting of Shares pursuant to this Agreement may be effected in person, by
proxy, by written consent or in any other manner permitted by applicable law.





HKG906977/28+154888-0001                                                                                                                             Page
9










5.17

Further Assurances

Each party hereto agrees to execute and deliver, by the proper exercise of its
corporate, limited liability company, partnership or other powers, all such
other and additional instruments and documents and do all such other acts and
things as may be necessary to more fully effectuate this Agreement.

5.18

Aggregation of Stock

All Shares held or acquired by a Stockholder and/or its Affiliates shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement, and such Affiliated persons may apportion such
rights as among themselves in any manner they deem appropriate.  

[Signature Page Follows]





HKG906977/28+154888-0001                                                                                                                           Page
10










IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first above written.




COMPANY

SINOCOM PHARMACEUTICAL, INC.,

a Nevada corporation

By:

/s/  Chi Kwong Wan

Name:

Chi Kwong Wan

Title:

Chairman








[Signature page to the Voting Agreement]













INVESTORS




DBS NOMINEES (PRIVATE) LIMITED,


 

By:

/s/  Stanley Leung

Name:

Stanley Leung
Title:

Senior Vice President

 




SEAVI ADVENT EQUITY V (A) LTD,


 

By:

/s/  Teo Yi-Dar

Name:

Teo Yi-Dar
Title:

Director

 





[Signature page to the Voting Agreement]













KEY SHAREHOLDERS







/s/  Chi Kwong Wan

Chi Kwong Wan







/s/  Xuexiang Ai

Xuexiang Ai




EASTERN WEALTHY INTERNATIONAL INVEST LIMITED,
a British Virgin Islands Corporation
By its sole director

 

By:

/s/  Xuexiang Ai

Name:

Xuexiang Ai
Title:    Sole Director

 








[Signature page to the Voting Agreement]










SCHEDULE 1
INVESTORS

Investor Name and Address

Number of Shares

 

Series A Preferred Stock

DBS NOMINEES (PRIVATE) LIMITED,
6 Shenton Way, DBS Building Tower One, #30-01 CapMkts-Private Equity, Singapore
068809

Facsimile: (65) 6220 7487

Attention: Joan Lee Yian Tan

8,451,786

SEAVI ADVENT EQUITY V (A) LTD,
c/o #05-04/05 Odeon Towers, 331 North Bridge Road, Singapore 188720

Facsimile: (65) 6339 8247

Attention: Hoe Boon Kwee / Teo Yi-Dar

7,395,313

TOTAL

15,847,099








HKG906977/28+154888-0001                                                                                                                           Page
14










SCHEDULE 2
KEY SHAREHOLDERS

Name and Address

Number of Shares of Common Stock Held

Chi Kwong Wan

c/o Anqing Zhongxi Yao, Ltd., No 2, Jing Jiu Road, Middle Wei Er Road,
Industrial Park 1.3, Development Zone, Anqing City, Anhui Province, PRC

(facsimile: (86) 556-5523735)

34,237,146

Xuexiang Ai

c/o Anqing Zhongxi Yao, Ltd., No 2, Jing Jiu Road, Middle Wei Er Road,
Industrial Park 1.3, Development Zone, Anqing City, Anhui Province, PRC

(facsimile: (86) 556-5523735)

Mr. Ai is the beneficial owner of the shares held by Eastern Wealthy
International Invest Limited.

Eastern Wealthy International Invest Limited

c/o Mr. Xuexiang Ai, No 2, Jing Jiu Road, Middle Wei Er Road, Industrial Park
1.3, Development Zone, Anqing City, Anhui Province, PRC

(facsimile: (86) 556-5523735)

8,055,799








HKG906977/28+154888-0001                                                                                                                           Page
15










SCHEDULE 3
ADOPTION AGREEMENT

This Adoption Agreement (Adoption Agreement) is executed on [•], 20[•], by the
undersigned (the Holder) pursuant to the terms of that certain Voting Agreement
dated as of [•], 2009 (the Agreement), by and among the Company and certain of
its Stockholders, as such Agreement may be amended or amended and restated
hereafter.  Capitalized terms used but not defined in this Adoption Agreement
shall have the respective meanings ascribed to such terms in the Agreement.  By
the execution of this Adoption Agreement, the Holder agrees as follows.

1.1

Acknowledgement.  Holder acknowledges that Holder is acquiring certain shares of
the capital stock of the Company (the Stock), for one of the following reasons
(Check the correct box):

□

as a transferee of Shares from a party in such party’s capacity as an “Investor”
bound by the Agreement, and after such transfer, Holder shall be considered an
“Investor” and a “Stockholder” for all purposes of the Agreement.

□

as a transferee of Shares from a party in such party’s capacity as a “Key
Shareholder” bound by the Agreement, and after such transfer, Holder shall be
considered a “Key Shareholder” and a “Stockholder” for all purposes of the
Agreement.  

1.2

Agreement.  Holder hereby (a) agrees that the Stock, and any other shares of
capital stock or securities required by the Agreement to be bound thereby, shall
be bound by and subject to the terms of the Agreement and (b) adopts the
Agreement with the same force and effect as if Holder were originally a party
thereto.

1.3

Notice.  Any notice required or permitted by the Agreement shall be given to
Holder at the address or facsimile number listed below Holder’s signature
hereto.

HOLDER:

ACCEPTED AND AGREED:

By:  

SINOCOM PHARMACEUTICAL, INC.

Name and Title of Signatory

Address:  

By:

Title:

Facsimile Number:





HKG906977/28+154888-0001                                                                                                                           Page
16


